USDC IN/ND case 3:20-cv-00699-DRL-MGG document 18 filed 10/02/20 page 1 of 5


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

    LARRY BRANDON BENGE,

                        Plaintiff,

         v.                                          CAUSE NO. 3:20-CV-699-DRL-MGG

    HYATTE,

                        Defendant.

                                     OPINION & ORDER

        Larry Brandon Benge, a prisoner without a lawyer, filed two more motions for

preliminary injunction seeking a change in his housing assignment. ECF 11; ECF 12. He

is currently proceeding on an Eighth Amendment claim for injunctive relief against

Warden William Hyatte1 to provide adequate protection from identified gang members

that have threatened to harm or kill him. ECF 5. He alleges that he was attacked twice in

September, that he notified staff of the attacks and his need for medical attention, and

that he received no assistance. He wants to be moved from an idle unit to a program unit

until he can be transferred to another facility, because he believes it is less likely he will

be attacked there. As ordered, Warden Hyatte filed a response.

        As previously explained, “[t]he purpose of preliminary injunctive relief is to

minimize the hardship to the parties pending the ultimate resolution of the lawsuit.”

Platinum Home Mortg. Corp. v. Platinum Fin. Group, Inc., 149 F.3d 722, 726 (7th Cir. 1998)



1While sued as Superintendent Hyatte, his correct title is Warden, and this order will refer to him
by that title.
USDC IN/ND case 3:20-cv-00699-DRL-MGG document 18 filed 10/02/20 page 2 of 5


(quotations and citations omitted). “In order to obtain a preliminary injunction, the

moving party must show that: (1) they are reasonably likely to succeed on the merits; (2)

no adequate remedy at law exists; (3) they will suffer irreparable harm which, absent

injunctive relief, outweighs the irreparable harm the respondent will suffer if the

injunction is granted; and (4) the injunction will not harm the public interest.” Joelner v.

Village of Washington Park, 378 F.3d 613, 619 (7th Cir. 2004). “A potential injury is

irreparable when the threatened harm would impair the court’s ability to grant an

effective remedy.” EnVerve, Inc. v. Unger Meat Co., 779 F. Supp. 2d 840, 844 (N.D. Ill. 2011).

“Irreparable harm is harm which cannot be repaired, retrieved, put down again, [or]

atoned for. The injury must be of a particular nature, so that compensation in money

cannot atone for it.” Graham v. Med. Mut. of Ohio, 130 F.3d 293, 296 (7th Cir. 1997) (citations

and quotations omitted).

       In an earlier order (ECF 10), the court noted that Mr. Benge began having problems

with other offenders in April 2019, shortly after he was released to general population.

On June 20, 2019, Miami’s Protective Custody Committee recommended that Mr. Benge

be transferred to another Indiana Department of Correction facility and placed in

protective custody. Miami Correctional Facility does not have a protective custody unit.

At that time, Mr. Benge was housed in AHU – the housing unit used for offenders

pending a determination of whether protective custody is appropriate.

       On July 2, 2019, Mr. Benge was assaulted. He reported the assault the next day,

and staff ensured that he received medical treatment. During October 2019, Mr. Benge

was involved in several incidents with offenders outside his housing unit. In March 2020,


                                              2
USDC IN/ND case 3:20-cv-00699-DRL-MGG document 18 filed 10/02/20 page 3 of 5


he was assaulted once more, but the offenders that assaulted him were again from

another housing unit. Mr. Benge reported to staff that he was okay because the attacker

was not in his housing unit. On March 26, 2020, Mr. Benge was approved for transfer.

But, by this time, the Covid-19 pandemic had resulted in lock downs and created

additional concerns regarding transferring inmates.

      On April 22, 2020, Mr. Benge again requested protective custody. UTM Angle

reviewed his request, but he determined that the surveillance video was inconclusive,

and that Mr. Benge’s injuries were inconsistent with his report. Nonetheless, he was

moved to housing unit H pending his transfer.

      Following a conduct violation, Mr. Benge was moved to another housing unit –

housing unit C. He asked to be moved from unit C, but custody staff observed Mr. Benge

and concluded that his behavior was inconsistent with the fear he reported.

      On August 7, 2020, Mr. Benge was found to have wounds requiring medical

attention. According to Mr. Benge, he was stabbed in the face. It was unclear from Mr.

Benge’s complaint if any steps were taken to protect him following this attack. But

Warden Hyatte reports that Mr. Benge was moved to yet another housing unit as a

precaution.

      In his current motions for injunctive relief, Mr. Benge reports that he was attacked

twice more in September. He indicates that his face was cut on one occasion and that he

was hit through the tray slot on his cell on another occasion. Mr. Benge, however, has

provided few additional details regarding the nature of the alleged attacks, the identify

of his attackers, the names of the staff he told about the attacks or his need for medical


                                            3
USDC IN/ND case 3:20-cv-00699-DRL-MGG document 18 filed 10/02/20 page 4 of 5


care, or the extent of his injuries. The prison’s records do not show that any incident

reports were completed for these attacks, and there is no record that Mr. Benge has

received any medical care for injuries stemming from the attacks. Due to the current

pandemic, the facility remains on lockdown. There is very little offender movement other

than going to the shower. Jail staff conduct offender counts six times a day, ensuring all

offenders are accounted for and well. It is still expected that Mr. Benge will be transferred,

but a date is not scheduled. According to Warden Hyatte, pending Mr. Benge’s transfer,

his housing assignment will continue to be monitored and will be changed, if needed.

       “[A] preliminary injunction is an extraordinary and drastic remedy, one that

should not be granted unless the movant, by a clear showing, carries the burden of

persuasion.” Mazurek v. Armstrong, 520 U.S. 968, 972 (1997) (emphasis in original). Here,

it is undisputed that Mr. Benge should be placed in protective custody. However, his

transfer has not taken place due to the current pandemic. The record reflects that, on

several occasions, Mr. Benge has sought protective custody or been found with injuries,

and prison staff adjusted his housing assignment. The pandemic that has delayed Mr.

Benge’s transfer has, however, resulted in a lockdown that has reduced the risk of harm

for Mr. Benge by curtailing the amount of contact inmates have with one another. It is

clear that there is a general threat to Mr. Benge’s safety, but prison staff have taken steps

to address that threat; and Mr. Benge has not identified any specific threat to his safety to

which jail staff have failed to respond. General requests for help and expressions of fear

are insufficient to alert guards to the need for action. Klebanowski v. Sheahan, 540 F.3d 633,

639–40 (7th Cir. 2008). On the current record, the court cannot conclude that staff have


                                              4
USDC IN/ND case 3:20-cv-00699-DRL-MGG document 18 filed 10/02/20 page 5 of 5


acted with deliberate indifference to his safety or that Mr. Benge will suffer irreparable

harm absent injunctive relief.

       Furthermore, with respect to the competing and public interests, unnecessary

intrusions into the management of prisons are generally disfavored. See 18 U.S.C. §

3626(a) (prison-related injunctions must be necessary to remedy the violation and

narrowly tailored); Westefer v. Neal, 682 F.3d 679, 683 (7th Cir. 2012) (“Prison officials have

broad administrative and discretionary authority over the institutions they manage.”).

This is particularly true here, given the acknowledgement that Mr. Benge should be

placed in protective custody and the unusual circumstances of the current pandemic.

       For these reasons, the court DENIES the motions for a preliminary injunction. ECF

11; ECF 12.

       SO ORDERED.

       October 2, 2020                             s/ Damon R. Leichty
                                                   Judge, United States District Court




                                              5
